Tilghman C. J.
delivered judgment.
We are of opinion that the act of 1st March 1799, under which this suit was brought, did not give jurisdiction to justices of the peace, except in cases where damage arises-by an actual and immediate injury done to real or personal property. It was not meant to include injuries arising without any act operating immediately on the body of the property: such for instance as the present case, which was cheating in a bargain concerning a horse. If the words were taken in their greatest possible extent, they would include Trover and Conversion, which was never supposed to be within the act, and in which jurisdiction was subsequently given by the act of 4th April 1809. There are expressions also respecting the estimating the damages, by view or otherwise, which seem to suppose that it must be a damage which might be judged of by inspection. Trespass against property in common parlance, means an act, by which immediate injury is done to the property, and this is the sense in which the legislature Used it. The cause of action in this case was not of that nature; the justice therefore had no jurisdiction, and the judgment must be reversed.
Judgment reversed*